IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MAIN LINE GARDENS, INC. AND   : No. 189 MAL 2014
COFFMAN ASSOCIATES, LLC,      :
                              :
                Petitioner    : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
                              :
           v.                 :
                              :
                              :
ZONING HEARING BOARD OF       :
WILLISTOWN TOWNSHIP,          :
                              :
                Respondent    :
                              :
J. DEAN REICHELLE JR. AND     :
ELIZABETH ANN REICHELLE, H/W, :
AND JAMES J. DONNELLY AND     :
GLADYS E. DONNELLY, H/W, J.   :
STEPHEN BLACKBURN AND DEIRDRE :
BLACKBURN, H/W,               :
                              :
                Intervenors   :
                              :
 WILLISTOWN TOWNSHIP,         :
                              :
                Intervenors   :


                                     ORDER


PER CURIAM

     AND NOW, this 1st day of October, 2014, the Petition for Allowance of Appeal is

DENIED.